In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐2783 
BRC RUBBER & PLASTICS, 
INCORPORATED, an Indiana  
corporation, 
                                                  Plaintiff‐Appellant, 

                                  v. 

CONTINENTAL CARBON COMPANY, a  
Delaware corporation, 
                                                 Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
           Northern District of Indiana, Fort Wayne Division. 
      No. 1:11‐cv‐00190‐SLC — Susan L. Collins, Magistrate Judge. 
                      ____________________ 

    ARGUED FEBRUARY 21, 2018 — DECIDED AUGUST 16, 2018 
                 ____________________ 

    Before RIPPLE, KANNE, and HAMILTON, Circuit Judges. 
   RIPPLE, Circuit Judge. This case involves a contract dispute 
over the sale and purchase of carbon black, an important in‐
gredient  in  rubber  products.  BRC  Rubber  &  Plastics,  Inc. 
(“BRC”)  seeks  to  recover  from  Continental  Carbon  Co. 
(“Continental”)  costs  that  it  incurred  in  purchasing  carbon 
2                                                      No. 17‐2783 

black from another supplier following Continental’s alleged 
repudiation of the parties’ supply agreement.  
   Initially, BRC claimed that the agreement was a require‐
ments contract, i.e., a supply agreement in which Continental 
promised  to  provide  all  of  the  carbon  black  that  BRC  re‐
quired. Because Continental failed to do so, the district court 
awarded summary judgment to BRC.  
    In a prior appeal, we rejected the characterization of the 
agreement as a requirements contract and, therefore, vacated 
the  judgment.  In  remanded  proceedings,  BRC,  without 
amending its complaint, pursued the alternative theory that 
the agreement is for the supply of a fixed amount of carbon 
black. The district court granted summary judgment to Con‐
tinental  for  two  reasons:  BRC’s  complaint  failed  to  state  a 
claim for relief under any theory of the agreement other than 
as a requirements contract; in the alternative, the agreement 
is unenforceable for a lack of mutuality and consideration.  
    BRC now appeals. For the reasons set forth in this opin‐
ion,  we  conclude  that  the  parties’  agreement  is  enforceable 
and that BRC can proceed on its alternative characterization 
of the contract as an agreement for a fixed amount of carbon 
black.  We,  therefore,  reverse  and  remand  the  case  for  pro‐
ceedings consistent with this opinion.  
 
                                 I 
                        BACKGROUND 
                                A. 
   BRC produces rubber‐based products for the automotive 
industry.  Continental  is  a  supplier  of  carbon  black,  a  raw 
No. 17‐2783                                                                      3 

material that is a key ingredient in rubber products. On Jan‐
uary  1,  2010,  BRC  and  Continental  entered  into  a  five‐year 
agreement  (the  “Agreement”).  Under  its  terms,  Continental 
“agree[d] to sell to [BRC] approximately 1.8 million pounds 
of  prime  [carbon]  black  annually  …  to  be  taken  in  approxi‐
mately  equal  monthly  quantities.”1  The  Agreement  set  out 
baseline  prices  for  three  different  grades  of  carbon  black 
(N339, N550, and N762) and stated that those prices were “to 
remain  firm  throughout  the  term.”2  In  return,  Continental 
obtained the right to review and meet any better offers that 
BRC received during the term.3  
    In  2010,  Continental  shipped  2.6  million  pounds  of  car‐
bon black to BRC. Shipments continued regularly into mid‐
2011,  with  Continental  providing  more  than  one  million 
pounds by the spring of 2011. However, in March 2011, de‐
mand for carbon black began to exceed Continental’s ability 
to  produce  it.  In  April  2011,  Continental  notified  all  of  its 
buyers  that  the  N762  grade  of  carbon  black  would  be  una‐
vailable in May due to plant outages and lack of inventory. 
BRC nonetheless placed an order for 360,000 pounds of car‐
bon black, including N762, for delivery in the coming weeks.  

                                                 
1 R.6‐1 at 1. 

2 Id.  

3 This  obligation  appears  in  the  “Meet  or  Release”  provision,  which 
reads:  “If  during  the  term  of  this  agreement  BRC  receives  an  offer  that 
they believe is better tha[n] the terms offered in this agreement[,] Conti‐
nental Carbon will have the right to meet this agreement or release BRC 
from any further obligation. Continental Carbon has the right to review 
the actual written offer. Only offers made in writing will be considered.” 
Id. 
4                                                      No. 17‐2783 

    The  parties  dispute  the  nature  of  their  communications 
during  this  period.  In  mid‐April  2011,  a  Continental  sales 
representative  emailed  BRC’s  Vice  President  of  Purchasing 
seeking  to  increase  the  baseline  prices  of  carbon  black  by 
$.02  per  pound.  BRC  rejected  this  request,  citing  the  “firm” 
prices set out in the Agreement. In late April, the same Con‐
tinental representative informed BRC that Continental might 
withhold  shipments  from  BRC.  Continental  does  not  deny 
that  this  communication  occurred  but  maintains  that  the 
representative,  who  was  about  to  be  terminated  from  the 
company, delivered a false message. 
     Given Continental’s limited inventory and obligations to 
other  customers,  it  neither  confirmed  BRC’s  last  order  nor 
shipped the requested carbon black. BRC’s counsel then sent 
a  letter  to  Continental,  dated  May  16,  2011,  demanding  im‐
mediate  shipment  of  the  unfulfilled  order  and  immediate 
assurance that Continental would uphold its end of the bar‐
gain  in  the  future.  Continental  responded  that  it  did  “not 
have  N762  available  at  the  moment.”4  As  a  result,  on  May 
18,  2011,  BRC  purchased  one  railcar’s  worth  of  N762  from 
another  supplier  at  a  higher  price  than  set  forth  in  the 
Agreement.  
    Two days later, Continental offered to ship BRC multiple 
railcars  of  carbon  black  at  price  increases  up  to  $.06  per 
pound. Continental claims that this offer mistakenly quoted 
higher prices than the Agreement. When BRC refused to pay 
higher  prices,  a  Continental  Director  suggested  that  BRC 


                                                 
4 R.6 at 4. 
No. 17‐2783                                                                      5 

“call  another  supplier.”5  Continental  maintains  that  this  re‐
sponse  was  based  on  a  misunderstanding.  Indeed,  within 
hours,  counsel  for  both  parties  conferred  and  Continental’s 
attorney sent an email to BRC stating that Continental would 
“continue  producing  and  shipping  timely  at  the  contract 
prices, and would not cut off supply to BRC.”6  
    Later that same day, BRC sought further confirmation as 
to when Continental would fulfill BRC’s outstanding order. 
Continental responded, “we will ship one car next week and 
do  the  best  we  can  re  future  orders  based  on  our  intent  to 
supply 1.8 million lbs.”7 BRC requested a status update three 
days later, and Continental gave a similar response.  
    On the next business day, BRC again inquired about the 
status  of  its  order,  and  Continental  said  that  it  would  ship 
one railcar of carbon black the following day. At this point, 
Continental  emphasized  that  the  Agreement  required  it  to 
supply only 1.8 million pounds per year—or approximately 
150,000 pounds per month—and that it already had shipped 
1.2  million  pounds  that  year—or  approximately  300,000 
pounds  per  month.  Continental  shipped  one  railcar  of  car‐
bon  black to BRC the  next day.  Within a week,  Continental 
emailed  BRC  seeking  to  increase  the  baseline  prices  again 
and  to  accelerate  the  payment  terms  in  the  Agreement.  On 
June 2, 2011, BRC filed this lawsuit.8  
                                                 
5 Id. at 5. 

6 Id.  

7 Id.  

8  Following  the  initiation  of  this  lawsuit,  Continental  continued  to  sup‐

ply carbon black to BRC at the contract prices until September 2011. Dur‐
                                                           (continued … ) 
6                                                                                      No. 17‐2783 

                                                       B. 
    BRC’s complaint sets out three counts. It alleges: (1) that 
Continental  breached  the  Agreement  by  refusing  to  supply 
BRC with its requirements of carbon black at the prices and 
terms set forth in the Agreement; (2) that BRC is entitled to a 
declaration  that  Continental  is  obligated  to  provide  BRC 
with its requirements of carbon black pursuant to the terms 
of the Agreement; and (3) that Continental anticipatorily re‐
pudiated  the  Agreement  by  failing  to  provide  assurances 
about  its  future  performance.9  In  the  third  and  final  count, 
BRC relies upon sections 26‐1‐2‐610 and 26‐1‐2‐712 of the In‐
diana  Code,  which  govern,  respectively,  “[a]nticipatory 
[r]epudiation”  and  “[c]over”  for  a  “buyer’s  procurement  of 
substitute  goods.”  Ind.  Code  §§  26‐1‐2‐610,  26‐1‐2‐712.  The 
complaint  refers  to  the  Agreement  as  a  “requirements  con‐
tract” multiple times.10  
   Prior  to  discovery,  the  parties  filed  cross‐motions  for 
summary  judgment  based  on  competing  interpretations  of 
the  Agreement.  Continental  contended  that  the  Agreement 

                                                                                                             
( … continued) 
ing  that  time,  the  parties  attempted  to  reach  a  resolution.  However,  in 
September  2011,  BRC  ceased  ordering  carbon  black  from  Continental 
and entered into a three‐year agreement with another supplier at prices 
exceeding  those  in  the  contract  by  $.11  to  $.15  per  pound.  Continental 
ultimately  provided  more  than  1.8  million  pounds  of  carbon  black  to 
BRC at contract prices in 2011.  
9  The  district  court’s  jurisdiction  was  premised  on  the  diversity  statute, 

28  U.S.C.  §  1332.  The  parties  are  citizens  of  different  states,  and  BRC 
seeks well over $75,000 in damages. 
10 R.6 at 2, 5. 
No. 17‐2783                                                                         7 

is merely an open offer for orders—not a binding contract—
and  that  Continental,  therefore,  could  not  have  breached  it 
by  repudiation  or  otherwise.  In  the  alternative,  Continental 
argued  that  the  Agreement  is  a  contract  to  sell  a  specific 
quantity of carbon black rather than a requirements contract. 
BRC  maintained  that  the  Agreement  is  a  requirements  con‐
tract,  or  an  agreement  by  which  Continental  promised  to 
supply all of BRC’s requirements for carbon black during the 
term.  According  to  BRC,  Continental  had  repudiated  the 
Agreement  by  failing  to  satisfy  BRC’s  order,  as  well  as  by 
sending  equivocal  messages  about  the  satisfaction  of  future 
orders  and  by  demanding  higher  prices  and  accelerated 
payment terms.  
   The  district  court  applied  Indiana  law  and  concluded 
that the Agreement is a requirements contract.11 Although it 
granted  partial  summary  judgment  to  BRC  on  that  ground, 
the  court  denied  summary  judgment  on  the  questions  of 
breach  and  anticipatory  repudiation.  The  parties  continued 
with  discovery,  and  BRC  later  moved  for  summary  judg‐
ment  on  the  question  of  liability.  The  court  again  ruled  in 
BRC’s  favor;  it  found  that  Continental  had  repudiated  the 
Agreement by refusing to supply all of BRC’s requirements 
and  by  failing  to  provide  assurances  of  continued  perfor‐
mance.  After  granting  summary  judgment  on  liability,  the 
court  conducted  a  bench  trial  on  damages.  It  awarded  BRC 



                                                 
11  As  a  federal  court  sitting  in  diversity,  the  district  court  applied  the 

substantive  law  of  the  forum  state:  Indiana.  See  Land  v.  Yamaha  Motor 
Corp., U.S.A., 272 F.3d 514, 516 (7th Cir. 2001).  
8                                                          No. 17‐2783 

$982,643.11  based  on  the  “cover”  that  BRC  had  purchased 
from other suppliers through June 30, 2013.12 
    Continental appealed the final judgment to this court.13 It 
challenged  the  district  court’s  interpretation  of  the  Agree‐
ment  as  a  requirements  contract,  emphasizing  that  the 
Agreement does not obligate BRC to buy any amount of car‐
bon  black,  let  alone  all  of  its  required  carbon  black,  from 
Continental. We agreed with this reasoning and vacated the 
district  court’s  judgment.  See  BRC  Rubber  &  Plastics,  Inc.  v. 
Cont’l Carbon Co., 804 F.3d 1229, 1233 (7th Cir. 2015). We did 
not  address  the  questions  of  breach  or  repudiation.  Rather, 
given  that  the  prior  “judgment  against  Continental  was 
premised  on  the  agreement  being  a  requirements  contract,” 
we remanded the case for further proceedings. Id. 
    On remand, the district court ordered the parties to sub‐
mit new cross‐motions for summary judgment in light of our 
decision. Continental argued that BRC’s claims now fail as a 
matter of law because if the Agreement is not a requirements 
contract,  it  must  be  an  unenforceable  “buyer’s  option”  that 
lacks  mutuality  and  consideration.14  Continental  also 
claimed that the Agreement is unenforceable because it lacks 
essential terms, particularly a precise quantity of total carbon 
black and of each grade of carbon black. It further argued, in 
the  alternative,  that  even  if  the  Agreement  is  enforceable, 
Continental had upheld its end of the bargain by supplying 
                                                 
12 R.110 at 14, 20.  

13 BRC cross‐appealed an issue related to damages, which is irrelevant to 

the present appeal.  
14 R.156‐1 at 11. 
No. 17‐2783                                                           9 

BRC with 1.35 million pounds of carbon black by June 2011, 
and by assuring BRC that it would provide the remainder of 
1.8 million pounds by the end of the year.  
     In  its  cross‐motion  for  summary  judgment,  BRC  con‐
tended that our earlier decision “does not change the validi‐
ty  of  the  Supply  Agreement  as  a  valid  or  enforceable  con‐
tract,  its  breach  by  Continental,  or  BRC’s  entitlement  to 
damages.”15 From BRC’s perspective, even if the Agreement 
is not a requirements contract, it is nonetheless an “enforce‐
able agreement requiring Continental to sell at least 1.8 mil‐
lion  pounds  of  carbon  black  annually  to  BRC.”16  Therefore, 
BRC  claimed,  Continental  anticipatorily  repudiated  the 
Agreement  when  it  failed  to  fulfill  BRC’s  order,  demanded 
higher  prices  and  accelerated  payment  terms,  and  sent 
equivocal messages about its intent to provide even 1.8 mil‐
lion pounds per year. BRC maintained that under its admit‐
tedly  revised  theory  of  the  contract,  it  still  was  entitled  to 
cover  its  damages  and  seek  reimbursement  from  Continen‐
tal. 
    The  district  court  granted  summary  judgment  to  Conti‐
nental.  It  held  that  BRC’s  claims  fail  as  a  matter  of  law  be‐
cause they are “premised entirely on the Supply Agreement 
being  a  requirements  contract.”17  The  court  reasoned  that 
“BRC’s  claims  in  its  amended  complaint  do  not  allege  any 
alternative  theory  of  the  contract  under  which  it  could  re‐

                                                 
15 R.168 at 2.  

16 Id.  

17 R.173 at 9. 
10                                                         No. 17‐2783 

cover  any  damages  from  Continental.”18  The  court  also 
ruled, in the alternative, that the Agreement is an unenforce‐
able “buyer’s option” because it lacks the requisite mutuality 
and consideration.19 Given these holdings, both of which are 
independently dispositive, the court did not reach the ques‐
tions of breach or repudiation.  
    BRC  then  brought  this  appeal.  It  challenged  both  of  the 
district court’s holdings. For the reasons set out in some de‐
tail in the following paragraphs, we now reverse the district 
court’s  judgment.  The  Agreement  does  not  fail  for  lack  of 
consideration or mutuality; it is an enforceable contract. Fur‐
thermore,  BRC’s  claims  do  not  fail  as  a  matter  of  law.  BRC 
was  permitted to  change  its legal  theory following our  pre‐
vious remand, and the factual allegations in its complaint are 
sufficient  to  state  a  claim  under  its  revised  construction  of 
the Agreement.  
       
                                                    II 
                                        DISCUSSION 
    We  review  the  district  court’s  decision  on  summary 
judgment  de  novo.  E.T.  Prods.,  LLC  v.  D.E.  Miller  Holdings, 
Inc., 872 F.3d 464, 467 (7th Cir. 2017). Summary judgment is 
proper when the moving party shows that there is no genu‐
ine  dispute  as  to  any  material  fact  and  that  it  is  entitled  to 
judgment as a matter of law. Fed. R. Civ. P. 56(a). When rul‐
ing on a motion for summary judgment, we, like the district 
                                                 
18 Id. at 10. 

19 Id. at 15.  
No. 17‐2783                                                                        11 

court,  view  the  record  in  the  light  most  favorable  to  the 
nonmoving  party;  if  a  reasonable  factfinder  could  return  a 
verdict  in  favor  of  that  party,  the  motion  must  be  denied. 
Payne v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003).  
       
                                                    A. 
   We  begin  with  the  district  court’s  holding  that  the 
Agreement  is  unenforceable  for  lack  of  mutuality  and  con‐
sideration.  The  court  reasoned  that  “[b]ecause  the  Supply 
Agreement is not a requirements contract, and because even 
the  ‘Meet  or  Release’  provision  in  the  Supply  Agreement 
does  not  require  BRC  to  purchase  carbon  black  exclusively 
from  Continental,  there  is  no  mutuality  of  obligation  in  the 
Supply Agreement. [It] is therefore unenforceable for lack of 
consideration.”20  The  court  went  on  to  adopt  Continental’s 
characterization  of  the  Agreement  as  an  unenforceable 
“buyer’s option,” or “open offer to sell.”21  
     We  review  the  district  court’s  interpretation  of  the 
Agreement  de  novo.  BKCAP,  LLC  v.  Captec  Franchise  Tr. 
2000‐1, 572 F.3d 353, 358 (7th Cir. 2009); Kokomo Veterans, Inc. 
v.  Schick,  439  N.E.2d  639,  643  (Ind.  Ct.  App.  1982)  (noting 
that the construction of an unambiguous contract is a ques‐
tion  of  law).22  For  the  reasons  explained  in  the  following 

                                                 
20 Id. at 15.  

21 Id. at 16. 

22  We  previously  treated  the  language  of  the  Agreement  as  unambigu‐

ous.  See  BRC  Rubber  &  Plastics,  Inc.  v.  Cont’l  Carbon  Co.,  804  F.3d  1229, 
1231 (7th Cir. 2015). The parties do not contest that characterization. 
12                                                        No. 17‐2783 

paragraphs,  we  hold  that  the  Agreement  is  supported  by 
mutuality and consideration and is, thus, enforceable.  
     Under Indiana law, a contract must impose mutual obli‐
gations on the parties in order to be enforceable. Terre Haute 
Reg’l  Hosp.,  Inc.  v.  El‐Issa,  470  N.E.2d  1371,  1377  (Ind.  Ct. 
App.  1984).  “If  both  parties  to  the  [Agreement]  are  not 
bound,  neither  is  bound,”  id.,  and  consideration  is  lacking. 
Obligations that give rise to consideration can take the form 
of  legal  benefits  or  legal  detriments.  Kelly  v.  Levandoski,  825 
N.E.2d  850,  860  (Ind.  Ct.  App.  2005)  (“A  benefit  is  a  legal 
right given to the promisor to which the promisor would not 
otherwise  be  entitled.  A  detriment,  on  the  other  hand,  is  a 
legal  right  the  promisee  has  forborne.”  (citation  omitted) 
(quoting  DiMizio  v.  Romo,  756  N.E.2d  1018,  1023  (Ind.  Ct. 
App.  2001))).  Furthermore,  the  obligations  on  both  parties 
must be “reasonably definite and certain,” Zeyher v. S.S. & S. 
Mfg. Co., 319 F.2d 606, 607 (7th Cir. 1963) (applying Indiana 
law);  they  cannot  be  illusory  promises  that,  by  their  terms, 
make performance entirely optional, Pardieck v. Pardieck, 676 
N.E.2d 359, 364 n.3 (Ind. Ct. App. 1997). That said, so long as 
a  contract  imposes  definite  obligations  on  both  parties, 
courts do not question whether the value of consideration is 
adequate. Tanton v. Grochow, 707 N.E.2d 1010, 1013 (Ind. Ct. 
App. 1999).  
    Here, the Agreement imposes sufficiently definite obliga‐
tions on both parties. Continental is obligated to make avail‐
able  “approximately  1.8  million  pounds  of  prime  [carbon] 
black annually … to be taken in approximately equal month‐
ly quantities,” at the baseline prices set out “firm[ly]” in the 
No. 17‐2783                                                                 13 

Agreement.23 In return, BRC has accepted a legal detriment 
under  the  “Meet  or  Release”  provision,  which  is  “naturally 
read  as  a  ‘right  of  first  refusal,’  meaning  if  BRC  sought  to 
buy carbon black from another seller at a lower price, Conti‐
nental  had  to  be  given  the  chance  to  meet  that  price.”  BRC 
Rubber  &  Plastics,  Inc.,  804  F.3d  at  1232.  As  we  noted  in  the 
previous  appeal,  BRC  is  not  obligated  to  purchase  any  car‐
bon  black  from  Continental;  BRC  can  purchase  it  at  higher 
prices from other suppliers or it can produce its own. How‐
ever,  BRC is prohibited  from purchasing  carbon black  from 
other  suppliers  on  better  terms  than  the  Agreement  unless 
Continental reviews the offer and decides not to match it.  
    Under Indiana law, a right of first refusal to sell can sup‐
port  mutuality  of  obligation.  Cf.  Hyperbaric  Oxygen  Therapy 
Sys., Inc. v. St. Joseph Med. Ctr. of Fort Wayne, Inc., 683 N.E.2d 
243, 245 (Ind. Ct. App. 1997) (upholding contract where one 
party provided the other with “the right to match the lowest 
responsive  bid  or  highest  ranked  proposal  to  sell”).24  The 
Indiana  Court  of  Appeals  has  described  a  right  of  first  re‐
fusal  as  “a  ‘valuable  contractual  right’  in  which  the 
right‐holder may ‘preempt’ a third‐party offer for a protect‐
ed interest.” B&R Oil Co. v. Stoler, 77 N.E.3d 823, 828 (Ind. Ct. 

                                                 
23 R.6‐1 at 1. 

24 Although rights of first refusal most commonly appear in real proper‐

ty  transactions,  the  Indiana  Court  of  Appeals  has  concluded  that  “the 
subject matter [of such a right] may be anything which parties may make 
the  subject  of  contracts,” which  includes  “an  owner  [who]  may by  con‐
tract with a prospective buyer obtain a [f]irst [r]ight to [s]ell.” Hyperbaric 
Oxygen Therapy Sys., Inc. v. St. Joseph Med. Ctr., 683 N.E.2d 243, 249 (Ind. 
Ct. App. 1997).  
14                                                        No. 17‐2783 

App. 2017). Furthermore, the value of a right of first refusal 
is  not  undermined  by  its  conditional  nature.  See  Saviano  v. 
Comm’r  of  Internal  Revenue,  765  F.2d  643,  653  (7th  Cir.  1985) 
(recognizing conditional right of first refusal). Therefore, the 
right  that  Continental  acquired  through  the  “Meet  or  Re‐
lease”  provision  is  not  legally  diminished  as  a  result  of  its 
limited application to only those offers that are “better” than 
the  terms  of  the  Agreement.  It  is  not  our  place  to  question 
the  value  of  this  consideration.  See  Tanton,  707  N.E.2d  at 
1013.  
     On  the  other  side  of  the  bargain,  Continental  has  prom‐
ised  to  make  available  to  BRC  approximately  1.8  million 
pounds of carbon black per year at the stated prices. Contra‐
ry  to  Continental’s  argument,  mutuality  of  obligation  does 
not  require  that  “the  seller  …  be  required  to  sell  and  the 
buyer … be required to buy.”25 It is clear under Indiana law 
that “the doctrine of mutuality of obligation does not require 
that every duty within an agreement be based upon a corre‐
sponding obligation.”  Terre Haute Reg’l  Hosp., 470 N.E.2d at 
1377. Therefore, BRC’s obligation under the Agreement need 
not mirror that of Continental; it is not the case that the seller 
be required to sell and the buyer be required to buy. See id. 
(“Certainly a contract does not become unenforceable mere‐
ly  because  the  obligations  of  the  parties  differ  in  quality  or 
quantity.”).  Because  the  Agreement  imposes  a  definite  obli‐




                                                 
25 Appellee’s Br. 24.  
No. 17‐2783                                                                           15 

gation  on  both  parties,  there  is  mutuality  and  considera‐
tion.26 
    Continental’s  final  argument  is  that  the  Agreement  fails 
because it lacks essential terms, specifically, precise quantity 
terms  for  the  total  amount  of  carbon  black  and  for  each 
grade  of  carbon  black.  Even  if  a  contract  is  supported  by 
consideration,  it  “is  unenforceable  if  it  is  so  indefinite  and 
vague  that  the  material  provisions  cannot  be  ascertained.” 
Penn v. Ryan’s Family Steak Houses, Inc., 269 F.3d 753, 759 (7th 
Cir.  2001)  (quoting  Pepsi‐Cola  Gen.  Bottlers  v.  Woods,  440 
N.E.2d 696, 699 (Ind. Ct. App. 1982)); see Wolvos v. Meyer, 668 
N.E.2d  671,  676  (Ind.  1996)  (“[E]ssential  terms  need  [to]  be 
included  in  order  to  render  a  contract  enforceable.”).  How‐
ever,  “[e]ven  though  one  or  more  terms  are  left  open[,]  a 

                                                 
26 We therefore cannot accept the district court’s characterization of the 

Agreement as a “buyer’s option,” or an “open offer to sell.” A “buyer’s 
option” arises when a seller invites a buyer “to purchase as much or as 
little product as it want[s] during” a specific period of time “at the prices 
set  forth  on  [a  p]rice  [l]ist.”  Auto.  Hardware  Serv.,  Inc.  v.  Accubuilt,  Inc., 
No. 1:08‐CV‐202, 2009 WL 3246676, at *6 (N.D. Ind. Oct. 6, 2009). The dis‐
trict court relied on our decision in Brooklyn Bagel Boys, Inc. v. Earthgrains 
Refrigerated Dough Prods., Inc., 212 F.3d 373, 378–79 (7th Cir. 2000), where 
we considered an agreement to be a “buyer’s option” because it did not 
obligate the buyer to purchase anything from the seller; it merely speci‐
fied  price  points  for  the  buyer’s  potential  purchases  within  a  specified 
period  of  time.  The  present  contract  is  different.  In  Brooklyn  Bagel  Boys, 
the buyer did not suffer any legal detriment as consideration for the sell‐
er’s open offer. See id. Here, in contrast, BRC gave up a right to purchase 
below  the  prices  agreed  upon  with  Continental  without  first  affording 
Continental  the  opportunity  to  examine  any  such  offer  and  meet  the 
price. In exchange, it obtained the option to purchase 1.8 million pounds 
of carbon black at the specified prices. 
16                                                          No. 17‐2783 

contract for sale does not fail for indefiniteness if the parties 
have  intended  to  make  a  contract  and  there  is  a  reasonably 
certain basis for giving an appropriate remedy.” Ind. Code § 
26‐1‐2‐204(3); see also E.C. Styberg Eng’g Co. v. Eaton Corp., 492 
F.3d  912,  917  (7th  Cir.  2007)  (noting  that  “the  UCC  takes  a 
liberal view towards what is required to create a contract for 
the sale of goods”). 
    This  agreement  is  sufficiently  definite  to  be  enforceable. 
The  Agreement  expressly  states  that  it  “is  the  intent  of  this 
Agreement that [Continental] agrees to sell to [BRC] approx‐
imately  1.8  million  pounds  of  prime  [carbon]  black  annual‐
ly.”27  The  parties’  intent  to  be  bound  is  evidenced  through‐
out  the  Agreement,  with  references  to  “obligation[s]”  and 
terms that are “to remain firm.”28 The approximation of the 
annual  quantity  does  not  undermine  the  definiteness  of  the 
contract. See Indiana Law Encyclopedia 279, § 24 cmt. (“The 
required  writing  need  not  contain  all  the  material  terms  of 
the contract, and such material terms as are stated need not 
be precisely stated … .”); cf. S. Concrete Servs., Inc. v. Mableton 
Contractors,  Inc.,  407  F.  Supp.  581,  584,  584  n.2  (N.D.  Ga. 
1975) (finding the description of “approximately 70,000 cubic 
yards” to be a valid “essential term” in a supply agreement), 
aff’d,  569  F.2d  1154  (5th  Cir.  1978).  Earlier  in  this  litigation, 
Continental explained aptly the commercial purpose of such 
an approximation, which is “intended to allow for a reason‐
able and defined degree of variation in  the annual quantity 


                                                 
27 R.6‐1 at 1. 

28 Id. 
No. 17‐2783                                                                     17 

sold;  otherwise,  the  occurrence  of  such  variations  might 
cause either party to be in breach of the Agreement.”29  
    Lastly, the lack of a specific quantity for each grade does 
not  undermine  the  definiteness  of  the  Agreement.  See  Ind. 
Code  § 26‐1‐2‐311(2)  (“Unless  otherwise  agreed,  specifica‐
tions  relating  to  assortment  of  goods  are  at  the  buyer’s  op‐
tion … .”).30 The lack of specificity with respect to the antici‐
pated  quantity  of  each  grade  of  carbon  black  is  quite  com‐
patible  with  the  Agreement’s  function  as  a  supply  contract 
among entities operating at different tiers in the manufactur‐
ing  process.  Although  a  manufacturer  in  this  situation  may 
be able to estimate its overall manufacturing capacity or pro‐
jected orders for a set period of time, its actual needs for par‐
ticular grades of a commodity may vary as individual orders 
                                                 
29 R.32 (Continental’s Memorandum in Support of Summary Judgment) 

at 11.  
30  Continental  points  us  to  the  Statute  of  Frauds,  codified  at  section 
26‐1‐2‐201  of the  Indiana Code,  which specifies  the terms  that  must ap‐
pear in a contract for the sale of goods of $500 or more. The comments to 
this section indicate that the “only term which must appear is the quanti‐
ty  term.”  Ind.  Code  § 26‐1‐2‐201  cmt.  1  (emphasis  added).  However, 
Continental fails to read the entire commentary, which clarifies that the 
quantity term “need not be accurately stated” although “recovery is lim‐
ited to the amount stated.” Id. The text of the Statute of Frauds itself fur‐
ther clarifies that a “writing is not insufficient because it omits … a term 
agreed  upon,  but  the  contract  is  not  enforceable  under  this  paragraph 
beyond the quantity of goods shown in such writing.” Id. § 26‐1‐2‐201(1). 
Accordingly, the Statute of Frauds does not render a contract invalid due 
to  an  imprecise  quantity  term.  See  U.C.C.  §  2‐201:180  (“The  fact  that  a 
quantity term is not precise is not fatal to the claim that a writing satisfies 
the  Statute  of  Frauds.”).  It  simply  caps the  quantity of  goods for which 
Continental can be held liable. 
18                                                                         No. 17‐2783 

are  received.  Building  into  its  supply  contract  sufficient 
nimbleness to meet these contingencies does not alter the es‐
sential terms of the contract. Both parties recognize the need 
to make such adjustments and accept the attendant risk as a 
necessary component of the commercial relationship.  Given 
the function of the Agreement as a supply contract, we can‐
not say on this record that such flexibility is anything other 
than a realistic arrangement. 
                                                           
                                                    B. 
    The district court’s alternative ground for granting sum‐
mary  judgment  focused  on  the  sufficiency  of  BRC’s  com‐
plaint.  As  we  have  noted,  the  district  court  concluded  that 
our  previous  holding  was  fatal  to  BRC’s  case  because  the 
complaint does “not allege any alternative theory of the con‐
tract  under  which  [BRC]  could  recover  any  damages.”31 
Based  on  our  review  of  the  complaint  and  the  controlling 
principles  governing  contemporary  federal  pleading  stand‐
ards, we respectfully must part company with our colleague 
in the district court.32  
   The  principles  that  govern  our  analysis  were  set  forth 
succinctly in Chessie Logistics Co. v. Krinos Holdings, Inc., 867 
F.3d 852 (7th Cir. 2017): 

                                                 
31 R.173 at 10. 

32  Although  we  apply  the  substantive  law  of  Indiana,  we  apply  federal 

rules of procedure, including the federal standards of pleading. See Fid. 
Nat’l  Title  Ins.  Co.  of  N.Y.  v.  Intercounty  Nat’l  Title  Ins.  Co.,  412  F.3d  745, 
750 (7th Cir. 2005). 
No. 17‐2783                                                          19 

        When  a  new  argument  is  made  in  summary 
        judgment  briefing,  the  correct  first  step  is  to 
        consider  whether  it  changes  the  complaint’s 
        factual  theory,  or  just  the  legal  theories  [the] 
        plaintiff has pursued so far. In the former situ‐
        ation,  the  plaintiff may  be  attempting  in  effect 
        to  amend  its  complaint,  and  the  district  court 
        has  discretion  to  deny  the  de  facto  amendment 
        and  to  refuse  to  consider  the  new  factual 
        claims.  In  the  latter,  the  court  should  consider 
        the  consequences  of  allowing  the  plaintiff’s 
        new  theory.  If  it  would,  for  example,  “cause 
        unreasonable  delay,”  or  make  it  “more  costly 
        or  difficult”  to  defend  the  suit,  “the  district 
        court  can  and  should  hold  the  plaintiff  to  his 
        original theory.” 
Id. at 860 (italics in original) (citations omitted) (quoting Vi‐
dimos, Inc. v. Laser Lab Ltd., 99 F.3d 217, 222 (7th Cir. 1996)). 
We  shall  now  examine  these  principles  in  some  detail  and 
apply them to the case before us today. 
    The  Supreme  Court’s  decisions  in  Bell  Atlantic  Corp.  v. 
Twombly,  550  U.S.  544  (2007),  Ashcroft  v.  Iqbal,  556  U.S.  662 
(2009), and their progeny enunciate the principles that must 
guide  our  evaluation  of  the  complaint  before  us.  A  com‐
plaint  must  “state  a  claim  to  relief  that  is  plausible  on  its 
face.”  McReynolds  v.  Merrill  Lynch  &  Co.,  694  F.3d  873,  885 
(7th  Cir.  2012)  (quoting  Twombly,  550  U.S.  at  570).  A  court 
must be able “to draw the reasonable inference that the de‐
fendant is liable for the misconduct alleged.” Id. (quoting Iq‐
bal,  556  U.S.  at  678).  Factual  allegations  “that  are  ‘merely 
consistent with’ a defendant’s liability” do not pass the criti‐
20                                                         No. 17‐2783 

cal “line between possibility and plausibility of ‘entitlement 
to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 
557).  Of  course,  “plausibility,  probability,  and  possibility 
overlap,”  In  re  Text  Messaging  Antitrust  Litig.,  630  F.3d  622, 
629 (7th Cir. 2010), so courts still must exercise some degree 
of judgment in evaluating the sufficiency of a complaint.  
    Although  this  standard  is  more  rigorous  than  the  one 
employed  in  earlier  times,  it  remains  true  that  a  plaintiff 
need not plead legal theories. See Whitaker v. Milwaukee Cty., 
772  F.3d  802,  808  (7th  Cir.  2014).  Furthermore,  “when  a 
plaintiff does plead legal theories, it can later alter those the‐
ories,” and “there is no burden on the plaintiff to justify al‐
tering its original theory.” Chessie, 867 F.3d at 859 (alteration 
omitted) (quoting Vidimos, 99 F.3d at 222). 
    However, as we already have noted, although a plaintiff 
generally  can  alter  the  legal  theories  asserted  in  its  com‐
plaint,  it  cannot  alter  “the  factual  basis  of  [its]  complaint  at 
summary  judgment.”  Whitaker,  772  F.3d  at  808.  Such  an  al‐
teration  would  be  “an  unacceptable  attempt  to  amend  the 
pleadings through summary judgment argument.” Id. at 807; 
see also Chessie, 867 F.3d at 860. Two of our cases illustrate the 
relevant  distinction.  In  Whitaker,  we  accepted  the  plaintiff’s 
switch from her original theory of an “agency” relationship 
(between  the  defendant  and  a  third  party)  to  her  revised 
theory of a “joint employer” relationship. Whitaker, 772 F.3d 
at 807. We explained that this change did not alter the “fun‐
damental  factual  allegation”  in  the  complaint;  the  plaintiff 
merely  had  “offered  an  alternative  legal  characterization  of 
the factual relationship.” Id. at 808–09. By contrast, in Chessie, 
we rejected the plaintiff’s alteration of his original theory be‐
cause  it  necessarily  altered  the  fundamental  factual  allega‐
No. 17‐2783                                                          21 

tions in his complaint. Chessie, 867 F.3d at 860–61. There, the 
plaintiff  originally  presented  a  case  based  on  common  law 
negligence but, on summary judgment, switched it to a neg‐
ligence  per  se  case.  We  rejected  this  revision  because  pro‐
ceeding as a negligence per se case required the fundamental 
factual  allegation  that  the  plaintiff  was  injured  by  the  de‐
fendant’s  removal  of  dirt  from  near  the  plaintiff’s  property, 
whereas the original theory had rested on the allegation that 
his injury arose from the defendant’s dumping of dirt on the 
plaintiff’s  property.  Id.  at  861.  The  facts  needed  to  support 
his new legal theory were inconsistent with his original fac‐
tual allegations.  
   As  explained  in  Chessie,  if  a  complaint  alters  only  the 
plaintiff’s  legal  theory  and  not  its  factual  allegations,  the 
court  next  must  consider  the  consequences  of  allowing  the 
case  to  proceed  under  the  new  theory.  See  id.  at  860.  “If  it 
would,  for  example,  ‘cause  unreasonable  delay,’  or  make  it 
‘more costly or difficult’ to defend the suit, ‘the district court 
can and should hold the plaintiff to his original theory.’” Id. 
(quoting Vidimos, 99 F.3d at 222).  
    Given  these  firm  principles,  our  task  is  to  determine 
whether  BRC’s  revised  interpretation  of  the  Agreement  al‐
ters the factual basis of its complaint or only the legal theory 
upon  which  BRC  wishes  to  recover.  We  must  therefore  de‐
termine  whether  BRC’s  original  factual  allegations  state  a 
plausible claim to relief under BRC’s new construction of the 
Agreement. If we conclude that BRC’s new argument alters 
only its legal theory, then we must examine the consequenc‐
es  of  allowing  BRC  to  proceed  under  this  new  theory,  with 
an eye toward unreasonable delay of the case and difficulties 
posed to the defendant.  
22                                                             No. 17‐2783 

    Our  assessment  of  the  adequacy  of  BRC’s  pleadings  re‐
quires that we have a firm understanding of the substantive 
law on which BRC now bases its claim: the law of anticipa‐
tory repudiation. Indiana courts recognize the general prin‐
ciple that “[r]epudiation of a contract must be positive, abso‐
lute,  and  unconditional.”  Jay  Cty.  Rural  Elec.  Membership 
Corp. v. Wabash Valley Power Ass’n, 692 N.E.2d 905, 911 (Ind. 
Ct.  App.  1998).  They  also  recognize  that,  in  certain  circum‐
stances, repudiation can be effectuated by a party’s failure to 
provide adequate assurance of future performance. See Hawa 
v.  Moore,  947  N.E.2d  421,  426–27  (Ind.  Ct.  App.  2011).  BRC 
has  alleged  that  Continental  repudiated  the  Agreement  by 
failing  to  provide  adequate  assurances,  so  that  framework 
guides our analysis.  
    Indiana  has  adopted  a  version  of  the  Uniform  Commer‐
cial Code’s (“UCC”) provision governing the “[r]ight to ade‐
quate  assurance  of  performance.”  See  Ind.  Code  §  26‐1‐2‐
609.33  This  section  generally  “provides  that  a  party  feeling 
insecure  about  the  other  party’s  contract  performance  may 
seek  assurance  of  performance.”  Wildwood  Indus.,  Inc.  v. 
Genuine Mach. Design, Inc., 587 F. Supp. 2d 1035, 1047 (N.D. 
Ind. 2008). It reads: 
                (1) A  contract  for  sale  imposes  an  obliga‐
            tion  on  each  party  that  the  other’s  expectation 
            of  receiving  due  performance  will  not  be  im‐
                                                 
33 The parties agree that Indiana law governs our substantive interpreta‐

tion of the Agreement. Because the contract relates to the sale of goods, 
Indiana’s  version  of  the  UCC  applies.  Ind.  Code  § 26‐1‐2‐102.  Further‐
more, both of the parties qualify as “merchants” for purposes of the In‐
diana Code. Id. § 26‐1‐2‐104. 
No. 17‐2783                                                            23 

        paired. When reasonable grounds for insecuri‐
        ty  arise  with  respect  to  the  performance  of  ei‐
        ther  party  the  other  may  in  writing  demand 
        adequate  assurance  of  due  performance  and 
        until  he  receives  such  assurance  may  if  com‐
        mercially reasonable suspend any performance 
        for  which  he  has  not  already  received  the 
        agreed return. 
            (2) Between merchants the reasonableness 
        of  grounds  for  insecurity  and  the  adequacy  of 
        any  assurance  offered  shall  be  determined  ac‐
        cording to commercial standards. 
            … . 
            (4)   After  receipt  of  a  justified  demand 
        failure to provide within a reasonable time not 
        exceeding  thirty  (30)  days  such  assurance  of 
        due performance as is  adequate under the  cir‐
        cumstances of the particular case is a repudia‐
        tion of the contract.  
Ind. Code § 26‐1‐2‐609.  
    The provision “rests on the recognition … that a continu‐
ing  sense  of  reliance  and  security  that  the  promised  perfor‐
mance will  be  forthcoming when  due[] is an important fea‐
ture  of  the  bargain.”  Id.  cmt.  1.  “If  either  the  willingness  or 
the ability of a party to perform declines materially between 
the  time  of  contracting  and  the  time  for  performance,  the 
other party is threatened with the loss of a substantial part of 
what  he  has  bargained  for.”  Id.  Accordingly,  “a  buyer  who 
believes  that  the  seller’s  deliveries  have  become  uncertain 
cannot safely wait for the due date of performance when he 
24                                                      No. 17‐2783 

has been buying to assure himself of materials for his current 
manufacturing or to replenish his stock of merchandise.” Id.  
    “‘[R]easonable’  grounds  and  ‘adequate’  assurance  [are] 
defined by commercial rather than legal standards.” Id. cmt. 
3.  Therefore,  what  constitutes  “reasonable”  grounds  and 
“adequate”  assurance  are  questions  of  fact  that  turn  on  the 
“nature  of  the  sales  contract”  and  the  circumstances  of  the 
particular case. Id. cmts. 3, 4; see also AMF, Inc. v. McDonald’s 
Corp., 536 F.2d 1167, 1170 (7th Cir. 1976) (“Whether in a spe‐
cific case a buyer has reasonable grounds for insecurity is a 
question of fact.”); Phibro Energy, Inc. v. Empresa De Polimeros 
De  Sines  Sarl,  720  F.  Supp.  312,  322  (S.D.N.Y.  1989)  (noting 
that  the  “standard  is  high  for  a  finding  of  insecurity  as  a 
matter law,” given that the reasonableness of a party’s inse‐
curity  is  a  context‐specific  question  of  fact).  Notably,  “a 
ground  for  insecurity  need  not  arise  from  or  be  directly  re‐
lated to the contract in question,” so a buyer “may have rea‐
sonable grounds for insecurity if he discovers that his seller 
is making defective deliveries … to other buyers with similar 
needs.”  Ind.  Code  §  26‐1‐2‐609  cmt. 3.  That  said,  a  buyer’s 
insecurity “must be based upon reason and must not be arbi‐
trary or capricious;” a buyer’s subjective dissatisfaction does 
not  negate  a  seller’s  assurance  if  that  assurance  is  commer‐
cially  adequate.  Id.  cmt.  4.  “Indiana  case  law  interpreting 
and  applying  [section]  26‐1[‐]2‐609  is  sparse,”  but  the  cases 
make one thing clear: the reasonableness of a buyer’s insecu‐
rity and the adequacy of a seller’s assurances are “very fact‐
specific”  and  “very  context‐specific”  inquiries.  Beijing  Auto. 
Indus. Imp. & Exp. Corp. v. Indian Indus., Inc., 105 F. Supp. 3d 
879, 897, 900 (S.D. Ind. 2015).  
No. 17‐2783                                                                           25 

    Measuring  the  allegations  of  the  complaint  against  Indi‐
ana’s  law  of  anticipatory  repudiation,  we  conclude  that 
BRC’s  factual  allegations  plausibly  allege  that  Continental 
repudiated  the  Agreement  by  failing  to  provide  adequate 
assurances of performance. BRC has alleged plausibly that it 
had  “reasonable  grounds  for  insecurity,”  that  it  demanded 
“adequate  assurance  of  due  performance,”  and  that  Conti‐
nental failed to provide assurance “as is adequate under the 
circumstances of the particular case.” Ind. Code § 26‐1‐2‐609. 
The  following  allegations  are  particularly  relevant  to  our 
conclusion.  The  complaint  alleges  that  Continental  did  not 
fulfill BRC’s order placed in late April 2011, and that Conti‐
nental was refusing to complete requested shipments to oth‐
er  buyers  at  the  same  time.  Furthermore,  Continental  at‐
tempted  to  increase  the  baseline  prices  despite  the  Agree‐
ment’s specification that the prices were to “remain firm.”34 
When  BRC  requested  an  assurance  of  performance  in  writ‐
ing,  Continental  responded  equivocally,  first  telling  BRC  to 
“call another supplier,” then stating that it would “continue 
producing  and  shipping  timely  at  the  contract  prices,”  and 
later  tempering  this  assurance  with  the  message  that  it 
would  “do  the  best  [it]  can  re  future  orders.”35  Following 
these  communications,  Continental  continued  to  seek  price 
increases as well as accelerated payment terms.36  

                                                 
34 R.6‐1 at 1.  

35 R.6 at 5.  

36 We are cognizant that the complaint describes the Agreement as a “re‐

quirements  contract.”  However,  a  plaintiff  “cannot  plead  [it]self  out  of 
court by citing to the wrong legal theory” or the wrong legal authority. 
Ryan  v.  Ill.  Dep’t  of  Children  &  Family  Servs.,  185  F.3d  751,  764  (7th  Cir. 
                                                                      (continued … ) 
26                                                                                     No. 17‐2783 

    We  emphasize  that  we  make  no  prediction  about  how 
BRC might fare at trial. Based on these allegations, however, 
BRC’s claim of repudiation does not fail as a matter of law. 
The plausibility of BRC’s claim is not undermined by the cir‐
cumstantial nature of the facts alleged in support of repudia‐
tion.  See  Alaska  Pac.  Trading  Co.  v.  Eagon  Forest  Prods.,  Inc., 
933 P.2d 417, 422 (Wash. Ct. App. 1997) (“An intent to repu‐
diate  may  be  expressly  asserted  or  circumstantially  mani‐
fested by conduct.” (quoting CKP, Inc. v. GRS Constr. Co., 821 
P.2d  63,  74  (Wash.  Ct.  App.  1991))).  Even  if  the  Agreement 
did not require Continental to provide more than 1.8 million 
pounds of carbon black per year, the mosaic of alleged con‐
duct  plausibly  supports  a  claim  that  BRC  had  reasonable 
grounds for insecurity and that Continental failed to provide 
adequate  assurances.  Furthermore,  BRC’s  revised  theory  of 
the Agreement does not depend on any essential allegations 
that are missing from its complaint. From the start, BRC has 
maintained  that  Continental  repudiated  the  Agreement  by 
failing to fulfill an order, seeking increased prices and accel‐
erated  payment  terms,  and  providing  equivocal  assurances 
of future performance. BRC has altered only its legal charac‐

                                                                                                             
( … continued) 
1999);  see  Hatmaker  v.  Mem’l  Med.  Ctr.,  619  F.3d  741,  743  (7th  Cir.  2010) 
(“Even  citing  the  wrong  statute  needn’t  be  a  fatal  mistake[]  …  .”).  We 
also note the allegation that Continental “made clear that it was no long‐
er interpreting the Agreement as a requirements contract.” R.6 at 5. Alt‐
hough this particular allegation no longer supports BRC’s claim of repu‐
diation, it is neither necessary to nor inconsistent with BRC’s new theory. 
Therefore,  the  change  in  BRC’s  legal  theory  does  not  require  a  funda‐
mental alteration in its factual allegations, as was the case in Chessie Lo‐
gistics Co. v. Krinos Holdings, Inc., 867 F.3d 852, 861 (7th Cir. 2017). 
No. 17‐2783                                                                   27 

terization of the Agreement; its factual theory of the case has 
remained constant. Whether its allegations add up to “posi‐
tive,  absolute,  and  unconditional”  repudiation,  Jay  Cty.,  692 
N.E.2d at 911, is a question properly reserved for the trier of 
fact. 
    Next,  we  must  consider  whether  allowing  BRC  to  ad‐
vance  its  new  legal  theory  unfairly  harms  the  development 
of  the  case  or  the  defendant.  We  have  recognized  such 
harms  when  the  case  is  delayed  unreasonably  or  becomes 
“‘more costly or difficult’ to defend.” Chessie, 867 F.3d at 859 
(quoting  Vidimos,  99  F.3d  at  222).  This  record  provides  no 
basis for our concluding that BRC’s new characterization of 
the Agreement harms the development of the case or Conti‐
nental’s  defense.  Notably,  at  earlier  stages  in  this  litigation, 
Continental  advanced  the  same construction  of  the  contract 
that BRC now endorses.37 In these circumstances, Continen‐
tal  certainly  is  not  prejudiced  by  BRC’s  new  argument, 
which, in a strict sense, is not new to this case at all. 
       
                                                    C. 
    We briefly consider Continental’s suggestion that we de‐
cide  as  a  matter  of  law  whether  Continental  anticipatorily 
repudiated the Agreement. We decline to do so for the sim‐
ple  reason  that  the  relevant  inquiries—whether  BRC  had 
reasonable  grounds  for  insecurity  and  whether  Continental 
provided  adequate  assurance—are  highly  fact‐specific  and 
                                                 
37 See, e.g., R.32 at 10 (arguing in the alternative that the Agreement “is a 

contract  for  the  sale  of  a  specific  amount  of  goods—1.8  million  pounds 
per year”); R.39 at 4 (same). 
28                                                      No. 17‐2783 

context‐specific.  The  parties’  divergent  characterizations  of 
the facts in their briefs illustrate just how differently reason‐
able factfinders might interpret the record. This record simp‐
ly affords no basis for our deciding these questions as a mat‐
ter of law. 
       
                            Conclusion 
   In sum, we conclude that the Agreement is supported by 
mutuality  of  obligation  and,  thus,  consideration.  The 
Agreement  is  not  an  unenforceable  “buyer’s  option”  and 
does not fail for a  lack of essential terms. We  also conclude 
that BRC’s complaint alleges adequately a claim of anticipa‐
tory repudiation under its revised theory of the Agreement. 
These  revisions  alter  only  BRC’s  legal  theory,  not  the  fun‐
damental  factual  basis  for  its  claim.  Nor  do  they  prejudice 
Continental  or  unreasonably  delay  the  case.  We,  therefore, 
hold that BRC’s repudiation claim does not fail as a matter of 
law  as  a  result  of  our  prior  holding.  Given  the  highly  fact‐
specific nature of the remaining inquiries, we decline to de‐
cide as  a  matter of law whether Continental repudiated the 
Agreement. BRC may recover its costs of this appeal. 
                                   REVERSED and REMANDED